—Order, Supreme Court, Bronx County (Howard Silver, J.), entered November 15, 1993, which denied plaintiff’s motion for, inter alia, renewal of a prior order, same court and Justice, entered June 10, 1993, granting defendants’ motion for a change of venue from Bronx County to New York County, and denying plaintiff’s cross motion to consolidate this action with another action pending in Bronx County, unanimously reversed, on the law and the facts, the motion to renew granted, and upon renewal, the motion for a change of venue granted, all without costs.
Renewal should have been granted based on plaintiff’s joinder as third-party defendant in another, related Bronx County action, after the court’s decision had been handed down. This circumstance, however, does not alter the result. Venue should be in New York County because none of the parties reside in Bronx County (CPLR 503), defendant Housing Authority’s principal office is in New York County (CPLR 505), and the instant action was instituted before the other action (Maciejko v Jarvis, 99 AD2d 799). Concur—Rosenberger, J. P., Wallach, Kupferman, Asch and Tom, JJ.